Name: Commission Regulation (EC) No 1545/94 of 30 June 1994 fixing for the 1994/95 marketing year the amount of the levy in connection with the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  EU finance;  public finance and budget policy;  accounting
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/35 COMMISSION REGULATION (EC) No 1545/94 of 30 June 1994 fixing for the 1994/95 marketing year the amount of the levy in connection with the offsetting of storage costs for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 8 (5) thereof, equal to the arithmetic mean of the quantities held in store in the beginning and at the end of the month in question ; whereas, for the 1994/95 marketing year, the quantities of Community sugar in store each month may be estimated by reference to estimated stocks at the beginning of the marketing year, estimated monthly production and the quantities likely to be marketed for domestic consumption or exported during the same month ; whereas total average monthly stocks during the 1994/95 marketing year can be estimated at approxima ­ tely 92 million tonnes of sugar expressed as white sugar ; whereas the total reimbursement for Community sugar can thus be estimated at approximately ECU 322 million for the 1994/95, marketing year ; whereas the balance of previous sugar marketing years can be estimated at a negative amount of ECU 92 million ; whereas the detailed rules for the application of the system of offsetting storage costs for sugar provide that the levy is to be fixed per 100 kilograms of white sugar ; whereas the quantity of Community sugar which will be marketed during the 1994/95, marketing year for home consumption or for export may be estimated at approximately 13,8 million tonnes of sugar expressed as white sugar ; whereas the amount of the levy for Community sugar should therefore be ECU 3,00 per 100 kilograms of white sugar ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Article 8 ( 1 ) of Regulation (EEC) No 1785/81 provides that the storage costs for sugar and syrups shall be reimbursed at a flat rate by the Member States ; Whereas Article 6 of Council Regulation (EEC) No 1358/77 (3), as last amended by Regulation (EEC) No 3042/78 (4), provides that the amount of the levy for Community sugar shall be calculated by dividing the total estimated reimbursement by the estimated quantity of sugar which will be marketed during the sugar marketing year in question ; whereas the total estimated reimburse ­ ment is to be increased or decreased, as the case may be, by the amounts carried forward from previous marketing years ; Whereas Article 8 (4) of Regulation (EEC) No 1785/81 provides that the monthly reimbursement amount shall be fixed by the Council simultaneously with the derived intervention prices ; HAS ADOPTED THIS REGULATION : Whereas the Council has not to date adopted the prices for the 1994/95 marketing year, which commences on 1 July 1994 ; whereas the price factors determined by Commission Regulation (EC) No 1518/94 (^ should accordingly be taken into account for the calculation in order to ensure that the offsetting of storage costs arrange ­ ments continue to operate in the sector concerned ; Article 1 For the 1994/95 marketing year, the amount of the levy referred to under the second subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 is hereby fixed at ECU 3,00 per 100 kilograms of white sugar. Whereas, pursuant to Article 4 of Regulation (EEC) No 1358/77, the quantity in store to be taken into account for the reimbursement of any one month's storage costs is Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p . 7. (3) OJ No L 156, 25 . 6. 1977, p. 4 . 0 OJ No L 361 , 23 . 12. 1978 , p. 8 . M OJ No L 162, 30 . 6 . 1994, p. 43. No L 166/36 Official Journal of the European Communities 1 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission